Citation Nr: 1735417	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability prior to December 15, 2008, and higher than 20 percent as of December 15, 2008.

2.  Entitlement an initial rating higher than 10 percent for a right shoulder disability prior to September 9, 2010, and higher than 20 percent as of September 9, 2010.

3.  Entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the right wrist.

(The issues of entitlement to increased ratings for hypertension and pseudofolliculitis barbae and to a total rating based on individual unemployability due to service-connected disabilities are addressed two separate Board decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from March 2003 to September 2004, with periods of active duty for training and inactive duty for training in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that established service connection for carpal tunnel syndrome of the right wrist, rated 0 percent; established service connection for a cervical spine disability, rated 10 percent; and established service connection for a right shoulder disability, rated 10 percent, each effective September 20, 2004.

A January 2007 RO rating decision increased the rating for carpal tunnel syndrome of the right wrist from 0 to 10 percent disabling, effective September 20, 2004.  A May 2009 RO rating decision increased the rating for the cervical spine disability from 10 to 20 percent disabling, effective December 15, 2008.  However, as those increases did not represent a total grant of benefits sought, the claims for increased rating for carpal tunnel syndrome of the right wrist and for a cervical spine disability remained on appeal.  AB v Brown, 6 Vet. App. 35 (1993).

In October 2009, the Veteran testified before the Board at a hearing held in Washington, D.C.  In March 2010, the Board remanded the Veteran's claims for additional development.  On remand, the Agency of Original Jurisdiction issued a January 2012 rating decision establishing a 20 percent rating for the right shoulder disability, effective September 9, 2010.  However, as that increase does not represent a total grant of benefits sought, the claim for increased rating for a right shoulder disability remains before the Board.  AB v Brown, 6 Vet. App. 35 (1993).

A February 2016 rating decision established service connection for allergic rhinitis, representing a full grant of that benefit sought.  

The issue of entitlement to a home adaptation grant has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 15, 2008, the Veteran's neck disability was manifested by cervical spine flexion limited to, at worst, 40 degrees and painful motion. 

2.  As of December 15, 2008, the Veteran's neck disability has been manifested by cervical spine flexion limited to, at worst, 40 degrees and painful motion.

3.  Prior to September 9, 2010, the Veteran's right shoulder disability is manifested by no more than limitation of motion above the shoulder level with pain, tenderness, degenerative joint disease, and crepitus.

4.  As of September 9, 2010, the Veteran's right shoulder disability is manifested by no more than limitation of motion to shoulder level with pain, tenderness, degenerative joint disease, and crepitus.

5.  The Veteran's carpal tunnel syndrome of the right wrist showed evidence of moderate incomplete paralysis of the median nerve in a dominant extremity, with no complete paralysis, throughout the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent prior to December 15, 2008, and a rating higher than 20 percent as of December 15, 2008, for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for an initial rating higher than 10 percent prior to September 9, 2010, and a rating higher than 20 percent as of September 9, 2010, for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5201, 5203 (2016).

3.  For the entire period on appeal, the criteria for an initial rating of 30 percent, but not higher, for service-connected carpal tunnel syndrome of the right wrist are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated March 2006, May 2008, and December 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, VA examinations have been provided to the Veteran, most recently in November 2015.  The Board finds that the VA examinations provided are adequate as the examiners provided thorough observations of the Veteran and his symptoms.  The Veteran's contentions were identified and discussed.

In addition to the performance of VA examinations, the Board previously remanded the claims to obtain possible outstanding service records, as the Veteran had implied that he underwent a Medical Evaluation Board prior to his discharge.  

On remand, records were obtained which show that the Veteran applied to the Army Board for Correction of Military Records for a correction of military records to show that he requested a Medical Evaluation Board.  He also essentially requested to appear before a current Medical Evaluation Board, although he had already been separated from the military.  In January 2013, the Army Board for Correction of Military Records denied the Veteran's request.  The record showed that the Veteran did not undergo a Medical Evaluation Board.

In April 2013, the Records Management Center in St. Louis informed VA that they had no further service medical records for the Veteran.

A specific request for records was sent to the Madigan Army Medical Center, and in May 2016, the center responded that they did not have any records for the Veteran.

In light of records requests that were performed, the obtaining of the requested medical opinions, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2106).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Cervical Spine

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A December 2005 chiropractic record shows that the Veteran's cervical spine had flexion to 80 degrees.  Extension was to 70 degrees.  Right and left lateral flexion were each to 40 degrees.  Right and left rotation were each to 80 degrees.  

On VA fee-basis examination in June 2006, the Veteran reported experiencing pain two to three times per week.  He described the pain as burning and aching.  He rated the pain as a 7 on a 1 (low) to 10 (high) pain scale.  He was able to function without medication.  The examiner stated that there was no functional impairment resulting from the cervical spine condition.  The examiner found no evidence of radiating pain on movement or evidence of muscle spasm.  There was no ankylosis.  Forward flexion of the cervical spine was to 40 degrees.  Extension was to 30 degrees.  Right lateral flexion was to 25 degrees with pain at 25 degrees.  Left lateral flexion was to 35 degrees.  Right rotation was to 70 degrees.  Left rotation was to 60 degrees.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function in degrees.  There were no signs of intervertebral disc syndrome.  Motor function was within normal limits.  Sensory function of the upper extremities was within normal limits.

In December 2006, a private chiropractor noted that the Veteran could forward flex the cervical spine to 85 degrees.  Extension was to 70 degrees.  Right and left lateral flexion were each to 40 degrees.  Right and left rotation were each to 85 degrees.

A March 2007 letter from a private chiropractor shows that the Veteran had undergone spinal manipulation, moist heat therapy, and electrical stimulation.  

On VA fee-basis examination in June 2008, the Veteran reported experiencing neck stiffness.  He had constant pain that rated a one on a 1 (low) to 10 (high) pain scale.  The Veteran reported that his neck disorder had not resulted in any incapacitation.  There was no evidence of radiating pain on movement or muscle spasm.  There was no ankylosis.  Flexion of the cervical spine was to 45 degrees.  Extension was to 35 degrees.  Right and left lateral flexion were each to 45 degrees.  Right and left rotation were each to 70 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome.  Motor function and sensory function of the upper extremities was normal.  

A December 2008 private treatment record shows that the Veteran experienced neck pain, stiffness, and spasm.  The examiner noted cervical flexion to 40 degrees with pain.  Extension was to 40 degrees with pain.  Right lateral flexion was to 20 degrees with pain.  Left lateral flexion was to 15 degrees with pain.  Right rotation was to 65 degrees with pain.  Left rotation was to 60 degrees with pain.

A VA treatment record from July 2009 contains the Veteran's report of chronic neck pain with intermittent exacerbations.  The treatment provider found no obvious neurological deficit in the upper extremities.  The diagnosis was chronic cervical spondylosis.

At the October 2009 Board hearing, the Veteran stated that he could not dig a foxhole or carry a 50-pound backpack due to neck problems.  He could not do push-ups or sit-ups.  

On VA examination in September 2010, the Veteran reported experiencing moderate flare-ups on a weekly basis.  The report shows that the Veteran had to spend 10 to 15 days per month in bed.  Later in the report, the examiner specified that the Veteran did not experience incapacitating episodes due to intervertebral disc syndrome.  There was no cervical spine ankylosis.  There was no spasm, atrophy, or tenderness.  There was guarding and pain with motion.  Flexion of the cervical spine was to 40 degrees.  Extension was to 20 degrees.  Left lateral flexion was to 35 degrees.  Left lateral rotation was to 22 degrees.  Right lateral flexion was to 40 degrees.  Right lateral rotation was to 25 degrees.  There was no objective evidence of pain on active ranges of motion.  Repetitive use testing produced pain but no additional limitation of motion.  Reflexes were normal.  Vibration, position sense, and light touch testing all yielded normal results for the upper extremities.  

A December 2010 VA treatment record shows that the Veteran experienced cervical radiculopathy.

On VA examination in November 2015, the Veteran reported that the strength of his spine was weak.  He experienced constant low grade pain.  Forward flexion of the cervical spine was to 45 degrees.  Extension, right lateral flexion, and left lateral flexion were each to 20 degrees.  Right lateral rotation was to 50 degrees, and left lateral rotation was to 65 degrees.  Repetitive-use testing did not result in additional loss of range of motion or function.  The examination was being conducted during a flare-up.  Muscle strength testing was normal.  Reflex testing was normal.  No muscle atrophy was found.  Sensory testing was normal.  No signs or symptoms of radiculopathy were found.  There was no ankylosis of the spine.  No other neurologic abnormalities related to the cervical spine were found.  The Veteran did not have intervertebral disc syndrome.  

The Board has considered assigning a rating in excess of 10 percent prior to December 15, 2008.  However, a review of the record does not show that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion of 170 degrees or less prior to December 15, 2008.  Further, the medical evidence of record shows that at no time prior to December 15, 2008, was the Veteran noted to have any symptoms of muscle spasms and guarding, let alone severe enough muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour.  In fact, at the June 2006 and June 2008 VA examinations, the Veteran was noted to have no muscle spasm.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted prior to December 15, 2008.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Consideration has been given to assigning a rating in excess of 20 percent as of December 15, 2008.  However, there is no evidence that the Veteran has ever had cervical spine flexion limited to 15 degrees or less or that he has favorable ankylosis of the cervical spine.  In fact, at the September 2010 VA examination, the Veteran was found to have 40 degrees of functional cervical spine flexion.  At the November 2015 VA examination, the Veteran was found to have 45 degrees of functional cervical spine flexion.  Ankylosis was not noted.  Therefore, a rating in excess of 20 percent as of December 15, 2008, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The Board notes that any additional limitation the Veteran may experience due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. §§ 4.40 , 4.45 (2016).  There is no other evidence showing that the Veteran has more limitation of motion than that found at VA examinations or in the private treatment notes of record.  Thus, with consideration of all pertinent disability factors, the Board finds no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the cervical spine as of December 15, 2008.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, the June 2006, June 2008, September 2010, and November 2015 VA examiners all specifically noted that the Veteran did not have IVDS.  Even so, there is no evidence, nor has the Veteran reported, that he experienced incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2016).  While the Veteran reported spending some time in bed due to the cervical spine disability, the examiner found that the Veteran did not have incapacitating episodes and the evidence does not show that bed rest was prescribed by a physician.

The Board has also considered assigning the Veteran a separate compensable rating for radiculopathy of the right upper extremity pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8515.  However, service connection is already in effect for carpal tunnel syndrome of the right wrist, and the Veteran is already in receipt of a disability rating under Diagnostic Code 8515.  To assign an additional disability rating for these overlapping neurological symptoms would constitute impermissible pyramiding.  Pyramiding is to be avoided pursuant to 38 C.F.R. § 4.14 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to December 15, 2008, and the assignment of a rating in excess of 20 percent, as of December 15, 2008, for a cervical spine disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Shoulder

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Diagnostic Code 5010, for rating traumatic arthritis, directs that traumatic arthritis be rated under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2016).  

With regard to the right shoulder disability, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation.  Nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  Accordingly, the criteria pertaining to rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2016).

Normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, and normal internal and external rotation is from 0 to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to shoulder level.  38 C.F.R. § 4.71, Plate I (2016).  

Diagnostic Code 5201 provides for limitation of motion of the arm.  The criteria in Diagnostic Code 5201 provide different ratings for the minor arm and the major arm.  The Veteran has indicated in service medical records and at VA examinations that he is right-handed.  Therefore, with respect to the right shoulder, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  The diagnostic criteria pertaining to traumatic arthritis are applicable where limitation of motion of the shoulder is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted where there is limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent rating is warranted where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 5201 (2016).

A December 2005 chiropractic record shows that the Veteran had normal flexion, extension, abduction, and adduction of the right shoulder.

On VA fee-basis examination in June 2006, the Veteran reported right shoulder pain.  He experienced pain, weakness, and limited movement.  Right shoulder flexion was to 180 degrees with pain at 160 degrees.  Abduction was to 180 degrees with pain at 140 degrees.  External rotation was to 90 degrees with pain at 80 degrees.  Internal rotation was to 90 degrees with pain at 70 degrees.  The examiner specified that he was unable to make a determination without resorting to speculation whether pain, fatigue, weakness, lack of endurance, and incoordination additionally limited the shoulder function in degrees.  

A December 2006 private chiropractic record shows that the Veteran had forward flexion of the right shoulder to 175 degrees.  Extension was to 60 degrees.  Abduction was to 180 degrees.  Adduction was to 75 degrees.  

On VA fee-basis examination in June 2008, the Veteran reported experiencing pain in the right shoulder that was elicited by heavy use and sleeping on it.  He rated the shoulder pain as a 2 on a 1 (low) to 10 (high) pain scale.  The Veteran was right handed.  Flexion of the right shoulder was to 140 degrees with pain.  Abduction was to 120 degrees with pain.  External and internal rotation were each to 90 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

At his October 2009 Board hearing, the Veteran related that he had difficulty lifting and carrying objects due to the right shoulder injury.

On VA examination in September 2010, the Veteran reported instability, pain, stiffness, weakness, and spasms of the right shoulder.  He experienced moderate flare-ups on a weekly basis.  The examiner found crepitus, tenderness, weakness, and guarding of movement.  There were no recurrent shoulder dislocations.  Flexion of the right shoulder was to 120 degrees.  Abduction was to 60 degrees.  Internal and external rotation were to 25 degrees each.  There was no additional limitation of motion on repetitive use testing.  

A private physical therapy record from November 2015 shows that the Veteran had active flexion and abduction of the right shoulder to 100 degrees.  Internal rotation was within normal limits.  

On VA examination in November 2015, the examiner noted that the Veteran was right handed.  The Veteran reported flare-ups and frequent spasms.  The pain affected sleep.  The ability to do chores, shopping, travel, and groom was moderately restricted.  Flexion and abduction of the right shoulder were each to 140 degrees.  External rotation was to 55 degrees.  Internal rotation was to 90 degrees.  Pain was observed on rest.  There was pain with weightbearing.  Repetitive-use testing did not result in any additional loss of motion.  The examiner specified that the examination was being conducted during a flare-ups.  The Veteran's right shoulder exhibited less movement than normal and interfered with sitting.  No muscle atrophy was present.  There was no reduction in muscle strength.  No ankylosis was present.  There was no instability or history of recurrent dislocation of the glenohumeral joint.  The Veteran regularly used a brace.  The Veteran's right arm disability affected his ability to lift objects and open doors.

The Board has considered assigning a rating in excess of 10 percent prior to September 9, 2010.  However, a review of the record does not show that the Veteran had right arm limitation of motion at shoulder level.  In fact, all examiners of record prior to September 9, 2010, have indicated that the Veteran was able to raise the right arm to above shoulder level.  The evidence of record shows that at worst, the Veteran's right arm was limited to 140 degrees motion prior to September 9, 2010.  Additionally, all examiners found that there was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted prior to September 9, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016). 

Consideration has been given to assigning a rating in excess of 20 percent as of September 9, 2010.  Again, all examiners of record have indicated that the Veteran is able to raise the right arm to above shoulder level.  Additionally, all examiners found that there was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The evidence of record shows that at worst, the Veteran's right arm was limited to 100 degrees motion after September 9, 2010.  The Board finds that the evidence does not show that the Veteran's right arm was limited to midway between side and shoulder level, or 45 degrees.  The Board finds that the clinical evidence does not support the criteria for a 30 percent rating, and the Veteran's left shoulder disability most nearly approximates the criteria for a 20 percent rating from September 9, 2010.   

That does not end the inquiry, as the Board must consider functional loss and the impact of pain upon the disability.  In this case, the medical evidence shows that the Veteran has consistently complained of pain in shoulder motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  However, the effect of left shoulder pain is included in the currently assigned 10 and 20 percent ratings.  The limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is already contemplated in the disability rating now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of motion to the level that a separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the right shoulder disability beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on limitation of motion is not warranted for the right shoulder.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right shoulder disability.  Therefore, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Carpal Tunnel Syndrome of the Right Wrist

The Veteran has indicated (in service medical records and on VA examinations) that he is right-handed.  Therefore, with respect to the right wrist, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  

Disabilities of the median nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8515 (complete or incomplete paralysis), Diagnostic Code 8615 (neuritis) and Diagnostic Code 8715 (neuralgia).  A 10 percent rating is awarded for mild incomplete paralysis of the major extremity.  A 30 percent rating is warranted for a major extremity with incomplete paralysis of the median nerve that is moderate.  A 50 percent rating is warranted for a major extremity with incomplete paralysis of the median nerve that is severe.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, resulting in such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2016).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most the moderate degree.  38 C.F.R. § 4.124a, Note (2016).

On VA fee-basis examination in June 2006, the Veteran reported experiencing weakness, numbness, pain, and temporary loss of feeling and strength.  He experienced pain after several hours of computer use.  Motor function was within normal limits.  Sensory function of the upper extremities was within normal limits.

On VA fee-basis examination in June 2008, the Veteran reported experiencing tingling and numbness of his right hand with prolonged computer work and heavy lifting.  The Veteran reported that he was not receiving any treatment for carpal tunnel syndrome.  He was able to tie shoelaces and fasten buttons without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  Right hand strength was within normal limits.

At the October 2009 Board hearing, the Veteran stated that he could use a computer for about an hour before experiencing a loss of sensation in his right wrist.  

On VA examination in September 2010, the Veteran reported pain in the right wrist.  

On VA examination in November 2015, the Veteran reported experiencing severe constant pain in the right upper extremity.  No numbness, paresthesias, or dysesthesias were present.  Muscle strength testing was normal.  Reflexes were normal.  No trophic changes were present.  Phalen's sign and Tinel's sign were positive.  The examiner indicated that the Veteran experienced moderate incomplete paralysis of the right median nerve.  It was noted that the Veteran would have difficulty typing and working on a computer.

Based on the above, the Board finds that the carpal tunnel syndrome of the right wrist disability meets the criteria for a 30 percent evaluation throughout the appeals period.

The Board acknowledges that the objective manifestations recorded by VA examiners in June 2006 and June 2008 imply that the degree of incomplete paralysis that the Veteran experiences in the right wrist is mild.  However, the November 2015 VA examiner described the Veteran's subjective pain as severe.  The VA treatment records also show that the Veteran's complaints of pain have been consistent and specific throughout the entire appeal period.  Objectively, the November 2015 VA examiner indicated that the Veteran experienced moderate incomplete paralysis of the right median nerve.  In accounting for the VA examiners' recounting of the Veteran's pain, the reports of the VA treatment records, and the Veteran's subjective reports of his sensory symptoms, the Board finds that a 30 percent rating is warranted throughout the entire period of appeal for moderate incomplete paralysis of the Veteran's right upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In order to warrant the next higher rating, the evidence must show more severe symptoms.  There must be evidence of severe incomplete paralysis of the ulnar nerve, or complete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).  In this matter, the Board relies most heavily on the evidence from the November 2015 VA examiner.  After performing a thorough examination, the VA examiner wrote that the Veteran experienced moderate incomplete paralysis of the right median nerve.  There was no evidence of severe paresthesias.  The Board further notes that the Veteran has shown no evidence of any complete paralysis of the median nerve at any time during the pertinent appeals period.  There have been no findings of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; or pain with trophic disturbances.

The Board finds that the Veteran is only entitled to a 30 percent rating throughout the period of appeal, based upon the symptoms of moderate incomplete paralysis symptoms associated with the right (dominant) wrist.  The Board notes that the Veteran is competent to report symptoms and credible to the extent that he believes he is entitled to a higher rating for the disability.  The Veteran's statements have partially formed the basis for the assignment of an increased 30 percent rating.  However, to the extent that his competent and credible lay evidence asserts entitlement to an even higher rating, that evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  The Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For those reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where a rating in excess of 30 percent is warranted.  The evidence of record does not warrant ratings in excess of those now assigned for the Veteran's carpal tunnel syndrome of the right wrist at any other time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2016).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected cervical spine, right shoulder, and carpal tunnel syndrome disabilities at issue are adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to these service-connected disabilities.  There is no competent and credible evidence of record that the Veteran has symptoms of those disabilities that are not considered in the rating criteria.  Higher ratings are available, but the symptoms required for those higher ratings to be assigned, are not shown.

Considering the variety of ways in which the rating schedule contemplates cervical, shoulder, and neurological disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology and the symptomatology shown is adequately compensated by the available rating criteria.  Thun v. Peake, 22 Vet App 111 (2008).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, the medical evidence does not indicate that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).




ORDER

Entitlement to an initial rating higher than 10 percent for a cervical spine disability prior to December 15, 2008, and higher than 20 percent as of December 15, 2008, is denied.

Entitlement an initial rating higher than 10 percent for a right shoulder disability from prior to September 9, 2010, and higher than 20 percent as of September 9, 2010, is denied.

Entitlement to an initial rating of 30 percent, but not higher, for carpal tunnel syndrome of the right wrist is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


